Name: Commission Regulation (EC) No 2701/94 of 7 November 1994 amending Annexes I, II, III and IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  animal product;  deterioration of the environment
 Date Published: nan

 8.11.1994 EN Official Journal of the European Communities L 287/7 COMMISSION REGULATION (EC) NO 2701/94 of 7 November 1994 amending Annexes I, II, III and IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 1430/94 (2), and in particular Articles 6, 7 and 8 thereof, Whereas, since the adoption of the Regulation, the Annexes have been amended a number of times; whereas, by reason of their number, their complexity and their dispersal among various Official Journals of the European Communities, the texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas, they should therefore be consolidated; whereas on the same occasion the name or chemical description of some compounds should be rectified or made more precise and certain material errors should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the adaptation to technical progress of directives on the removal of technical barriers to trade in the veterinary medicinal products sector, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II, III and IV to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 1. (2) OJ No L 156, 23. 6. 1994, p. 6. ANNEX ANNEX I List of pharmacologically active substances for which maximum residue limits have been fixed 1. Anti-infectious agents 1.1. Chemotherapeutics 1.1.1. Sulfonamides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions All substances belonging to the sulfonamide group Parent drug All food producing species 100 Ã ¼g/kg Muscle, liver, kidney, fat The combined total residues of all substances within the sulfonamide group should not exceed 100 Ã ¼g/kg 1.2. Antibiotics 1.2.1. Penicillins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.1.1. Benzylpenicillin Benzylpenicillin All food producing species 50 Ã ¼g/kg Muscle, liver, kidney, fat 4 Ã ¼g/kg Milk 1.2.1.2. Ampicillin Ampicillin All food producing species 50 Ã ¼g/kg Muscle, liver, kidney, fat 4 Ã ¼g/kg Milk 1.2.1.3. Amoxicillin Amoxicillin All food producing species 50 Ã ¼g/kg Muscle, liver, kidney, fat 4 Ã ¼g/kg Milk 1.2.1.4. Oxacillin Oxacillin All food producing species 300 Ã ¼g/kg Muscle, liver, kidney, fat 30 Ã ¼g/kg Milk 1.2.1.5. Cloxacillin Cloxacillin All food producing species 300 Ã ¼g/kg Muscle, liver, kidney, fat 30 Ã ¼g/kg Milk 1.2.1.6. Dicloxacillin Dicloxacillin All food producing species 300 Ã ¼g/kg Muscle, liver, kidney, fat 30 Ã ¼g/kg Milk 1.2.2. Cephalosporins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.2.1. Cefquinome Cefquinome Bovine 200 Ã ¼g/kg Kidney 100 Ã ¼g/kg Liver 50 Ã ¼g/kg Muscle 50 Ã ¼g/kg Fat 1.2.3. Quinolones Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.3.1. Enrofloxacin Sum of enrofloxacin and ciprofloxacin Bovine, porcine, poultry 30 Ã ¼g/kg Muscle, liver, kidney 1.2.4. Macrolides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.4.1. Tilmicosin Tilmicosin Bovine 1 000 Ã ¼g/kg Liver, kidney 50 Ã ¼g/kg Muscle, fat 2. Antiparasitic agents 2.1. Agents acting against endoparasites 2.1.1. Avermectins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.1.1.1. Ivermectin 22,23- Dihydroavermectin B1a Bovine 100 Ã ¼g/kg Liver 40 Ã ¼g/kg Fat Porcine 15 Ã ¼g/kg Liver Ovine 20 Ã ¼g/kg Fat Equidae 2.1.1.2. Abamectin Avermectin B1a Bovine 20 Ã ¼g/kg Liver 10 Ã ¼g/kg Fat 2.1.1.3. Doramectin Doramectin Bovine 15 Ã ¼g/kg Liver 25 Ã ¼g/kg Fat 2.1.2 Salicylanilides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.1.2.1. Closantel Closantel Bovine 1 000 Ã ¼g/kg Muscle, liver 3 000 Ã ¼g/kg Kidney, fat Ovine 1 500 Ã ¼g/kg Muscle, liver 5 000 Ã ¼g/kg Kidney, fat 2 000 Ã ¼g/kg ANNEX II List of substances not subject to maximum residue limits 1. Inorganic chemicals Pharmacologically active substance(s) Animal species Other provisions 1.1. Hydrogen peroxide Fish 1.2. Sulphur Bovine Porcine Ovine Caprine Equidae 1.3. Iodine and iodine inorganic compounds including:  Sodium and potassium  iodide  Sodium and potassium  iodate  Iodophors including polyvinylpyrrolidone  iodine All food producing species 1.4. Sodium chlorite Bovine For tropical use only 2. Organic compounds Pharmacologically active substance(s) Animal species Others provisions 2.1. Etiproston tromethamine Bovine Porcine 2.2. Ketanserin tartrate Equidae 2.3. Fertirelin acetate Bovine 2.4. Human menopausal urinary gonadotrophin Bovine 2.5. Lactic acid All food producing species 2.6. Melatonin Ovine Caprine 2.7. Iodine organic compounds  Iodoform All food producing species 2.8. Acetyl cysteine All food producing species ANNEX III List of pharmacologically active substances used in veterinary medicinal products for which provisional maximum residue limits have been fixed 1. Anti-infectious agents 1.1. Chemotherapeutics 1.1.1. Sulfonamides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions All substances belonging to the sulfonamide group Parent drug Bovine, ovine, caprine 100 Ã ¼g/kg Milk Provisional MRL expires on 1. 1. 1996. The combined total residues of all substances within the sulfonamide group should not exceed 100 Ã ¼g/kg 1.1.2. Diamino pyrimidine derivates Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.1.2.1. Trimethoprim Trimethoprim All food producing species 50 Ã ¼g/kg Muscle, liver, kidney, fat, milk Provisional MRL expires on 1. 1. 1996 1.1.3. Nitrofurans Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.1.3.1. Furazolidone All residues with intact 5-nitro structure All food producing species 5 Ã ¼g/kg Muscle, liver, kidney, fat Provisional MRL expires on 1. 7. 1995 1.1.4. Nitroimidazoles Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.1.4.1. Dimetridazole All residues with intact nitroimidazole structure All food producing species 10 Ã ¼g/kg Muscle, liver, kidney, fat Provisional MRL expires on 1. 1. 1995 1.2. Antibiotics 1.2.1. Tetracyclines Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions All substances belonging to the tetracycline group Parent drug All food producing species 600 Ã ¼g/kg Kidney Provisional MRLs expire on 1. 1. 1996. The combined total residues of all substances within the tetracycline group should not exceed the limits indicated 300 Ã ¼g/kg Liver 200 Ã ¼g/kg Eggs 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Milk 1.2.2. Macrolides Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.2.1. Spiramycin Spiramycin Bovine, porcine 300 Ã ¼g/kg Liver, Provisional MRLs expire on 1. 7. 1995. The MRLs for liver, kidney and muscle apply to both the bovine and porcine species 200 Ã ¼g/kg Kidney, 50 Ã ¼g/kg Muscle Bovine 150 Ã ¼g/kg Milk 1.2.2.2. Tylosin Bovine 100 Ã ¼g/kg Muscle, liver, kidney Provisional MRLs expire on 1. 7. 1995 Porcine Poultry Bovine 50 Ã ¼g/kg Milk 1.2.3. Thiamphenicol and related compounds Pharmacologically active substance(s) Market residue Animal species MRLs Target tissues Other provisions 1.2.3.1. Thiamphenicol Thiamphenicol Bovine Poultry 40 Ã ¼g/kg Muscle, liver, kidney, fat Provisional MRL expires on 1. 1. 1996 2. Antiparasitic agents 2.1. Agents acting against endo-parasites 2.1.1. Benzimidazoles and pro-benzimidazoles Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.1.1.1. Febantel Combined residues of oxfendazole, oxfendazole sulfone and fenbendazole All food producing species 1 000 Ã ¼g/kg Liver Provisional MRLs expire on 1. 7. 1995. The MRLs cover all residues of febantel, fenbendazole and oxfendazole 10 Ã ¼g/kg Muscle, kidney, fat 10 Ã ¼g/kg Milk 2.1.1.2. Fenbendazole Combined residues of oxfendazole, oxfendazole sulfone and fenbendazole All food producing species 1 000 Ã ¼g/kg Liver Provisional MRLs expire on 1. 7. 1995. The MRLs cover all residues of febantel, fenbendazole and oxfendazole 10 Ã ¼g/kg Muscle, kidney, fat 10 Ã ¼g/kg Milk 2.1.1.3. Oxfendazole Combined residues of oxfendazole, oxfendazole sulfone and fenbendazole All food producing species 1 000 Ã ¼g/kg Liver Provisional MRLs expire on 1. 7. 1995. The MRLs cover all residues of febantel, fenbendazole and oxfendazole 10 Ã ¼g/kg Muscle, kidney, fat 10 Ã ¼g/kg Milk 2.1.1.4. Albendazole Sum of albendazole and metabolites which are measured as 2-amino-benzimidazole sulphone Bovine 100 Ã ¼g/kg Muscle, fat, milk, Provisional MRLs expire on 1. 1. 1996 Ovine 500 Ã ¼g/kg Kidney 1 000 Ã ¼g/kg Liver 2.1.1.5. Thiabendazole Sum of thiabendazole and 5-hydroxythiabendazole Bovine 100 Ã ¼g/kg Muscle, liver, kidney, fat, milk Provisional MRLs expire on 1. 1. 1996 Ovine Caprine 2.1.1.6. Triclabendazole Sum of extractable residues that may be oxidized to ketotriclabendazole Bovine 150 Ã ¼g/kg Muscle, liver, kidney Provisional MRLs expire on 1. 7. 1995 Ovine 50 Ã ¼g/kg Fat 2.1.1.7. Flubendazole Flubendazole Poultry 500 Ã ¼g/kg Liver, Provisional MRLs expire on 1. 1. 1996 Game birds 200 Ã ¼g/kg Muscle, 400 Ã ¼g/kg Eggs Porcine 10 Ã ¼g/kg Muscle, liver, kidney, fat 2.1.1.8. Oxibendazole Oxibendazole Bovine Ovine 100 Ã ¼g/kg Muscle, liver, kidney, fat Provisional MRLs expire on 1. 1. 1996 50 Ã ¼g/kg Milk Porcine Equidae 100 Ã ¼g/kg Muscle, liver, kidney, fat 2.1.2. Tetra-hydro-imidazoles (imidazolthiazoles) Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.1.2.1. Levamisole Levamisole All food producing species 10 Ã ¼g/kg Musle, liver, kidney, fat, milk Provisional MRL expires on 1. 1. 1995 2.2. Agents acting against ectoparasites Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 2.2.1. Amitraz Sum of amitraz and metabolites which are measured as 2,4-dimethylaniline Porcine 50 Ã ¼g/kg Muscle Provisional MRLs expire on 1. 7. 1996. 200 Ã ¼g/kg Kidney, liver 3. Agents acting on the nervous system 3.1. Agents acting on the central nervous system 3.1.1. Butyrophenone tranquilizers Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 3.1.1.1. Azaperone Azaperol All food producing species 100 Ã ¼g/kg Kidney Provisional MRLs expire on 1. 1. 1996 50 Ã ¼g/kg1 Liver, muscle, fat 3.2. Agents acting on the autonomic nervous system 3.2.1. Anti-adrenergics Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions 3.2.1.1. Carazolol Carazolol All food producing species 30 Ã ¼g/kg Liver Provisional MRLs expire on 1. 7. 1995 5 Ã ¼g/kg Kidney, muscle, fat ANNEX IV List of pharmacologically active substances for which no maximum levels can be fixed 1. Nitrofurans, except furazolidone (see Annex III) 2. Ronidazole 3. Dapsone 4. Chloramphenicol